I concur in an affirmance but think that defendant's offer of proof as to character should have been granted. One who "observes and obeys the laws," in other words, is a law-abiding citizen, should be permitted to show it when on trial charged with the commission *Page 355 
of a crime. State v. Lee, 22 Minn. 407, 21 Am. R. 769; State v. Humphrey, 173 Minn. 410, 217 N.W. 373.
The officer making the arrest testified that he found a loaded revolver in defendant's car. This was denied by defendant. The opinion, on the authority of the cases therein cited, states that evidence as to good disposition as a peaceable citizen is proper. I think the same is true as to his being kind. (See synonyms of "kind.") A peaceable, kind individual is not likely to travel around the country armed with a loaded revolver, committing various felonies (even though they be forgeries and uttering forged paper). The jury was justified in finding that defendant did all these things, but he had a right, in my opinion, to the benefit of the excluded testimony. If error was committed by the exclusion it was not of vital consequence, at least not affecting materially his substantial rights. State v. Nelson, 91 Minn. 143,97 N.W. 652.